Citation Nr: 0622152	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  02-07 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

2.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
in which service connection for peripheral neuropathy of the 
right lower extremity and erectile dysfunction was granted 
and assigned noncompensable evaluations.  Service connection 
for post-traumatic stress disorder (PTSD) was denied.  In 
December 2003, the Board remanded the case for additional 
development.  That development has been completed and the 
case has been returned to the Board for adjudication.  

In a June 2002 Decision Review Officer (DRO) decision the 
evaluation for right lower extremity peripheral neuropathy 
was increased to 10 percent effective April 2001.

The appellant testified at a Board Video Conference hearing 
before the undersigned acting Veterans Law Judge in March 
2003.  The transcript of that hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claims addressed in this 
decision and obtained all relevant evidence designated by the 
appellant.

2.  The veteran's service-connected peripheral neuropathy of 
the right lower extremity is manifested by no more that mild 
incomplete paralysis of the external popliteal nerve.

3.  The veteran's service-connected erectile dysfunction is 
not manifested by penile deformity, loss of any part of the 
penis, or complete erectile dysfunction.

4.  The veteran was not in combat and does not have a 
competent diagnosis of PTSD based upon a verified stressor 
from service.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability rating 
higher than 10 percent for the service-connected peripheral 
neuropathy of the right lower extremity.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic 
Code 8521 (2005).

2.  The criteria for an initial compensable evaluation for 
erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.115b, Diagnostic Code 7522 (2005).

3.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include a May 
2004 letter, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claims; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claims.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in May 2004, specifically notified him of the 
substance of VCAA's duties, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  The appellant was 
notified of the evidence needed to substantiate his claims 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The correspondence from the RO to the veteran, to include the 
May 2004 letter, requested that the veteran provide the RO 
any evidence in his possession that pertained to his claims.  
In this case, he was informed that it was his responsibility 
to ensure that VA received any evidence not in the possession 
of the Federal government; this would necessarily include 
submitting any relevant evidence in his possession.  The VCAA 
notice of May 2004 provided to the appellant specifically  
requested that he provide any additional evidence or 
information in his possession that would support his claims.  

In Pelegrini, supra., the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on claim for VA benefits.  VCAA 
notice was not provided to the veteran prior to the issuance 
of the May 2002 RO decision that is subject of this appeal; 
however, the Board finds that prior to the May 2002 RO 
decision and subsequently, the veteran has been presented 
opportunities to present any evidence in his possession or 
that he could obtain that would help substantiate his claims.  
The Board specifically finds that the veteran is not 
prejudiced by the post-AOJ decision notice because he had 
ample opportunity to identify evidence to substantiate his 
claims subsequent to the May 2004 notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board notes at the outset that this appeal involves 2 
claims for higher initial or staged ratings and a claim for 
service connection.  In any event, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claims for service connection and 
increased initial ratings, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date if the claims were allowed, or a rating if the 
service connection claims were allowed.  Despite the 
inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, the 
questions of the appropriate ratings or effective dates have 
been rendered moot.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical and personnel records are associated with 
the claims file, as are the identified and available relevant 
post-service medical records.  The Board finds that the RO 
has obtained all identified evidence to the extent possible. 

Additionally, as will be reflected in the analysis section of 
this decision, pursuant to the December 2003 Board remand, VA 
examinations were obtained by the RO, which when viewed in 
conjunction with the lay and additional medical evidence 
associated with the claims file, is sufficient for a 
determination on the merits of the appellant's appeal.  See 
38 C.F.R. § 5103A(d).  The relevant post-service medical 
evidence includes the report of VA examinations, which were 
thorough in nature and included relevant findings adequate 
for rating purposes.  Under these circumstances, there is no 
further duty to provide another examination or medical 
opinion.  Id.  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity

Diabetic peripheral neuropathy of the lower extremities is 
rated as analogous to neuritis under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8521, for paralysis of the 
external popliteal nerve (common peroneal). See 38 C.F.R. § 
4.20 (2005) (when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous).

The Rating Schedule provides ratings for disability of the 
external popliteal nerve (or neuritis or neuralgia) when 
there is evidence of mild incomplete paralysis (10 percent), 
moderate incomplete paralysis (20 percent), severe incomplete 
paralysis with marked muscular atrophy (30 percent), or 
complete paralysis with foot drop and slight droop of the 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of the proximal phalanges of the 
toes lost, abduction of foot lost, adduction weakened, and 
anesthesia covers entire dorsum of foot and toes (40 
percent).  See 38 C.F.R. § 4.124, Diagnostic Codes 8521, 
8621, 8721 (2005).

It is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  See 38 
C.F.R. § 4.124.

Based upon the evidence of record, the Board finds the 
veteran's service-connected peripheral neuropathy of the 
right lower extremity is manifested by no more that mild 
incomplete paralysis of the external popliteal nerves.  Post-
service medical reports dated in April 2001, showed that on 
examination, the veteran's feet had good pulses.  The 
clinician noted loss of sensation on the lateral aspect of 
the feet, bilaterally.  A VA examination report dated in 
April 2002, shows that the examiner noted that there was no 
evidence of paralysis, neuritis, neuralgia, small vessel 
diabetic peripheral neuropathy or signs of muscle wasting.  
The examiner diagnosed peripheral diabetic neuropathy with 
some limitation as the veteran could not feel well.  A July 
2003 medical report reveals that the veteran suffers from 
foot trauma and a high degree of peripheral neuropathy, 
bilaterally.  In December 2002, the veteran complained of 
loss of feeling in both legs, along with decreased sensation.  
A July 2005 medical report shows that the veteran's 
peripheral neuropathy caused loss of sensation in the his 
feet. 

The veteran underwent a neurological evaluation in May 2005.  
He complained of numbness in both feet along with weakness 
and fatigability.  On examination, the examiner noted 
weakness in the plantar flexion and dorsiflexion about 3 out 
of 5.  Otherwise his strength was deemed to be within normal 
limits.  Reflexes were hypoactive in general and the ankle 
jerk response was difficult to elicit.  There was decreased 
vibration on touch and pinprick in both feet up to the 
ankles, bilaterally.  Coordination and gait were normal.  The 
examiner diagnosed diabetic peripheral neuropathy involving 
the sensory and motor system, more predominant in the lower 
extremities.  

The objective clinical evidence of record does not show that 
the veteran experiences moderate incomplete paralysis of the 
external popliteal nerve.  Although he complained of numbness 
and cramping of his lower extremities, his gait was normal, 
there was no evidence of deformities, and there was no 
indication that he required any assistive devices.  Likewise, 
while the Board acknowledges that he had decreased sensation 
on the plantar surfaces of his feet, there was no evidence of 
edema, clubbing, or cyanosis.  Therefore, his symptomatology 
most closely fits within the criteria for the currently 
assigned 10 percent disability evaluation for the right lower 
extremity.  The Board finds a higher or "staged" rating in 
excess of 10 percent for peripheral neuropathy of the right 
lower extremity is not warranted.

As for other potentially applicable diagnostic codes, the 
Board notes that there is no medical evidence of severe 
incomplete paralysis of the musculocutaneous nerve or 
anterior or posterior tibial nerves.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8522, 8523, 8525.  Also, there is no 
evidence of moderate incomplete paralysis of the internal 
popliteal nerve or anterior crural nerve.  See 38 C.F.R. § 
4.124a, Diagnostic Codes 8524, 8526.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an initial disability 
rating in excess of 10 percent for his service-connected 
peripheral neuropathy of the right lower extremity.  The 
benefits sought on appeal are accordingly denied.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
peripheral neuropathy of the right foot, which would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Under these circumstances, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In conclusion, the preponderance of the evidence is against 
the claim, so the benefit-of-the-doubt doctrine does not 
apply, and the claim for a higher initial rating for this 
condition must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519-20.

Entitlement to an initial compensable evaluation for erectile 
dysfunction

The Board notes that although the veteran's claim for 
compensation, for erectile dysfunction, under the rating 
schedule has been denied, pursuant to the RO's May 2002 
rating decision, he is currently in receipt of special 
monthly compensation (SMC) for that same erectile 
dysfunction, based that loss of use of a creative organ. 38 
U.S.C.A. §§ 1114(k), 5107(b) (West 2002); 38 C.F.R. § 3.350 
(2005).

The veteran contends that his service-connected erectile 
dysfunction is worse than currently rated.

Post-service medical reports show complaints of erectile 
dysfunction.  In May 2004, he reported absent erections for 4 
years.  By a rating decision dated in May 2002, the RO 
granted service connection for erectile dysfunction and 
assigned an initial non-compensable rating.  The RO also 
granted entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.  

May 2003 and April 2005 VA examination reports, note the 
veteran's complaints of erectile dysfunction.  In April 2005, 
he reported that he had been using Viagra with good results.  
Upon examination, the penis, testicles, epididymis and 
spermatic cord were all within normal range.  There was no 
testicular atrophy or other abnormalities.  He was diagnosed 
with erectile dysfunction most likely secondary to diabetes 
and/or hypertension medication. 

The RO has evaluated the veteran's service-connected erectile 
dysfunction as noncompensable under 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  Pursuant to Diagnostic Code 7522, 
penis deformity with loss of erectile power is evaluated as 
20 percent disabling.  The 20 percent rating is the only 
rating assignable under that diagnostic code.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

While the veteran has complained of erectile dysfunction, the 
medical evidence of record shows that, with the help of 
Viagra, he has been able to achieve and maintain an erection.  
Furthermore, there is no medical evidence of penile deformity 
at any point since April 28, 2001, the effective date of the 
grant of service connection.  The April 2005 VA examiner 
attributed the veteran's erectile dysfunction to his diabetes 
and hypertension medication, not to any penile deformity.  In 
the absence of medical evidence of penile deformity, there 
simply is no basis for assignment of the only compensable 
rating (20 percent) under Diagnostic Code 7522.  The Board 
also points out that, as there is no other diagnostic code 
that provides for a compensable rating for loss of erectile 
power, evaluation under any other diagnostic code would not 
result in a compensable rating.  See 38 C.F.R. § 4.115b.

Under these circumstances, the noncompensable rating assigned 
is appropriate.

The Board has considered whether there is any other schedular 
basis for assigning a higher evaluation but has found none.  
There is no evidence of removal of the glans of the penis, 
ratable under diagnostic code 7521, or removal of half or 
more of the penis, ratable under diagnostic code 7520.  

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has also considered whether the veteran is 
entitled to a higher rating for any portion of the initial 
evaluation period.  However, at no time since the effective 
date of the grant of service connection does the evidence 
show entitlement to a compensable rating.

The competent medical evidence provides a preponderance of 
the evidence, which clearly establishes that the service-
connected erectile dysfunction does not meet any schedular 
criteria for a compensable rating.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Other Criteria and Extraschedular Rating  As discussed above, 
the potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to service connection for PTSD

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110.  In order 
to show a chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a claimant seeks benefits and 
the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:  
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between the 
current symptoms and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005). See Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard - would 
a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21- 
1, Part VI, para. 7.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy." 38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'" Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f) (2005).

The veteran contends that he now suffers from PTSD and that 
such a disorder has been caused by his service in Vietnam.  
Specifically, the veteran claims that upon arrival at Long 
Binh Airfield in Vietnam, the airport was fired upon by the 
enemy. 

The record reflects that the veteran served during the 
Vietnam War.  His military occupational specialty (MOS) in 
Vietnam was 72B10, Communications Center Specialist.  He was 
assigned to Headquarters and Headquarters Detachment (HHD), 
U.S. Army Signal Command (USASC) U.S. Army Pacific (USAPAC)-
Vietnam.  Notations as to appointments show that promotions 
were made under the authority of HHD USASC CRB (Cam Ranh Bay) 
and HHD USA (U.S. Army) SUPCOM (Support Command) CRB.  

The veteran was awarded the Vietnam Service Medal and the 
Vietnam Campaign Medal.  The service records do not show that 
the veteran was awarded a personal or unit valor award, such 
as a Bronze Star Medal for Valor, a Purple Heart Medal, or a 
Presidential Unit Citation, or a Combat Infantryman Badge.

At a March 2003 personal hearing, the veteran testified that 
during his service in Vietnam he was exposed to combat.  
However, he stated that he could not remember any particular 
incidents or stressors, as his mind would go blank when he 
tried to recall them.  He reported that at the time of the 
hearing that he was undergoing treatment and took medication 
for PTSD.  

The veteran did submit copies of photographs at his hearing.  
He has not described any stressor linked to these photographs 
or their location.  There are pictures of dead Viet Cong, but 
the veteran does not make any claim that he took part in any 
antecedent fight.  There are also pictures of a serviceman 
but the veteran was not able to say where, when, or under 
what circumstances they were taken.  At the hearing, the 
veteran's representative pointed out a sign, which read "NO 
SMOKING WITHIN 50 FT, CAM HUT THUOC."  The representative 
thought the Vietnamese writing might be a location; however, 
it is just Vietnamese for "no smoking."  There is nothing 
in the photographs that confirms that the veteran engaged in 
actual combat or experienced a stressor.  

In May 2004, the veteran submitted a statement wherein he 
stated that in March 1966, upon landing in Long Binh Airfield 
in Vietnam, the airport came under mortar attack and small 
arms attack.  He restated that he could not remember any 
other stressor incidents aside from that one.  Pursuant to 
the RO's inquiry for verification of the described in 
service-stressor, the Army Records Research Unit investigated 
the matter, but was unable to document any attacks against 
Long Binh Airfield during the period identified by the 
veteran.  The VA and the service department have not been 
able to ascertain that he was ever fired upon by enemy 
combatants.  Additionally, despite the veteran's assertions, 
he has not provided any documents or statements from members 
of his unit, nor has he identified any individuals who could 
verify his claimed stressor.  

The Board finds that the incident claimed by the veteran 
could not be verified.  The veteran has remained vague with 
regard to identifying in-service stressors such pertinent 
facts as names, dates, and locations.  He has never commented 
on whether any verifiable person was with him at the time any 
of the "stressful" events occurred, the date it happened, or 
other information that would help in the confirmation of his 
story.  Moreover, the file contains no other independent 
credible evidence, such as statements from fellow veterans, 
as to the occurrence of the alleged events.  The Board 
recognizes that it has a duty to assist the veteran in 
obtaining additional information that may benefit or support 
his claim.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The claims folder indicates that, on numerous occasions, the 
VA has attempted to obtain additional information from the 
veteran concerning his claimed stressors.  However, he has 
remained vague in providing the needed information. 

Post-service medical records show a diagnosis of PTSD.  The 
veteran reported picturing violent scenes of people being 
killed, which he felt were associated with his experiences in 
Vietnam (October 2001).  He also related having flashbacks 
and hallucinations about the Vietnam War.  In November 2001, 
he was evaluated and diagnosed with PTSD.  He was assigned a 
Global Functioning Score (GAF) of 55.  

In April 2005, the veteran underwent a VA psychiatric 
examination.  Following an examination of the veteran and 
review of the case file, the examiner determined that he met 
the criteria for moderate to severe major depression 
disorder, but not for PTSD.  The examiner added that it was 
easier for people to seek a cause for their depression, and 
for Vietnam veterans, it is usually blamed on that period.  
The examiner noted that the veteran's depression was related 
to financial, employment  and health reasons.  Accordingly, 
the medical evidence is in disagreement as to whether the 
veteran currently has a valid diagnosis of PTSD.  The Board 
notes that the diagnosis of PTSD was based on history 
provided by the veteran of his alleged combat stressors.  
Because the diagnosis has been based on the veteran's own 
recitation of his alleged service history (stressors), it is 
no more probative than the veteran's claim.  See Swann v. 
Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 
342 (1995).  Where the VA determines that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Zarycki, supra.

The Court held in West, supra, in effect, that a psychiatric 
evaluation that is based on an incomplete or questionable 
history is inadequate for rating purposes and frustrates the 
efforts of judicial review.  Reviewing Zarycki and West 
together, it appears that in approaching a claim for service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel and, once such a stressor is 
established, whether it is sufficient to give rise to PTSD is 
a medical determination.  Thus, if an examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  Because 
the Board can find no verifiable stressor, it would be 
pointless to conduct "ancillary testing" to further 
corroborate his diagnostic condition.  The Board further 
concludes that any attempts to corroborate the claimed 
stressor through other government agencies would also be 
fruitless.

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, supra, the claimant submitted evidence that his 
unit was subjected to rocket attacks.  The Court pointed out 
that corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the appellant has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  Indeed, as noted above, VA has been 
unable to confirm his allegations.

In sum, a verifiable stressor to support a diagnosis of PTSD 
has not been shown.  A  diagnosis of PTSD, without verified 
stressors relating the disorder to military service, is 
insufficient to establish entitlement to service connection.  
The Board finds therefore that there is not sufficient 
evidence to place the evidence in equipoise as to whether the 
veteran suffers from PTSD related to his military service.  
On the basis of these findings and following a full review of 
the record, the Board concludes that the record does not show 
that the veteran has PTSD related to his experiences in 
Vietnam, and service connection for PTSD is not warranted.  
As  the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable to this claim.  See 38 U.S.C.A § 5107(b); Gilbert, 
supra.
.

ORDER
Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity is 
denied.

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
CLIFFORD R. OLSON
 Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


